Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In addition to the reasons for allowance in the Notice of Allowance of 01 JUL 2021, and to further clarify the difference from the prior art: 1) with respect to claim 1, the prior art of record does not teach or suggest a method for manufacturing a plastic pallet having a first board, a second board, and at least one support structure, the method comprising the steps of heating the first board to form a first opening in the first board; heating a first end of the at least one support structure; and welding the first end of the at least one support structure to the first board with the first end of the at least one support structure extending through (where the term “through” is defined as moving in one side and out of the other side) the first opening in the first board: 2)  With respect to claim 18, the prior art of record does not teach or suggest a plastic pallet comprising: a first board made of plastic and having a first opening; a second board made of plastic and having a second opening; and at least one support structure made of plastic and having: a first end welded to the first board with the first end extending through the first opening in the first board(where the term “through” is defined as moving in one side and out of the other side) ; and a second end welded to the second board with the second end extending through (where the term “through” is defined as moving in one side and out of the other side)  the second opening in the second board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865.  The examiner can normally be reached on m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/JOSE V CHEN/Primary Examiner, Art Unit 3637